Citation Nr: 0309570	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  96-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
mustard gas.  

2.  Entitlement to service connection for maculopathy and 
asteroid hyalosis of the right eye, claimed as due to 
exposure to mustard gas.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
November 1945.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 RO decision, which 
denied service connection for COPD and for maculopathy and 
asteroid hyalosis of the right eye, both claimed as due to 
exposure to mustard gas.  

In December 1999, the Board remanded the case to the RO for 
additional development of the COPD and maculopathy/asteroid 
hyalosis of the right eye conditions.  

Also in December 1999, the Board denied the veteran's claims 
of service connection for hyperopic astigmatism and 
presbyopia, claimed as due to exposure to mustard gas, and 
for COPD and blindness of the right eye, claimed as due to 
exposure to asbestos.  

The appeal is before the undersigned Veterans Law Judge who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  The veteran's service medical records are not available 
and were likely destroyed in the 1973 fire at the National 
Personnel Records Center.  

2.  The evidence of record does not establish that the 
veteran had full-body exposure to mustard gas during active 
service.  

3.  The veteran's COPD and right eye maculopathy and asteroid 
hyalosis are not shown to have been clinically present until 
many years after separation from service.  

4.  The currently demonstrated COPD and right eye maculopathy 
and asteroid hyalosis are not shown to be due to his mustard 
gas exposure or any other causative event during the 
veteran's active service before and during World War II.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by COPD is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to due to claimed exposure to 
mustard gas in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2002).  

2.  The veteran's disability manifested by maculopathy and 
asteroid hyalosis of the right eye is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to due to claimed exposure to mustard gas in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.316 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty in the Army from December 
1940 to November 1945.  His service medical records are 
unavailable, and the National Personnel Records Center (NPRC) 
in St. Louis, Missouri has reported that service medical 
records pertaining to the veteran were likely destroyed in 
the fire at that facility in 1973.  

The medical records from Kent Carr, M.D., show that, in 
November 1992, the veteran complained of having a hacking 
cough with mucus production.  It was noted that X-ray studies 
showed changes of COPD.  The impression was that of 
bronchitis.  

In January 1993, the veteran had upper respiratory 
complaints, including a productive cough.  The impression was 
that of bronchitis.  In June 1993, it was noted that the 
veteran had a history of frequent bronchitis and vision of 
20/200 in one of his eyes.  In October 1993, the veteran had 
upper respiratory complaints, including cough.   

In a December 1993 statement, Robert Crawford, M.D., 
indicated that the veteran was examined in October 1993 and 
found to have a vascular problem in his right eye that had 
terminated with a macular hole, asteroid hyalitis and poor 
vision.  

In a December 1993 statement, the veteran asserted that he 
was exposed to mustard gas during gas chamber testing in 1942 
or early 1943 and during field exercises in 1944.  In the 
first instance, he stated that, at Fort Benning, Georgia, he 
dropped a gas cylinder marked "mustard gas" that spilled on 
the floor, eating through his special suit and boots.  He 
stated that he was hospitalized for 21 days and was treated 
for a foot problem caused by the spilled gas.  

In the second instance, he stated that, at Camp Gordon, 
Georgia, the veteran reported being sent to Florida to 
participate in special field exercises using gas.  He stated 
that he walked through the gas that was sprayed 
"everywhere" and did not have a gas mask.  

He alleged that this exposure caused him to have eye 
problems.  He stated that later, while in Texas, he became 
sick in December 1943 or early 1944 and his eyes turned red.  
He stated that he was hospitalized for over a month.  He 
stated that his eyes later bothered him overseas.  

In another December 1993 statement, the veteran clarified 
that, while stationed at Fort Benning, he volunteered to go 
through a gas chamber.  He stated that he and others were led 
into a dark room and that he tripped over something and his 
feet started to burn badly.  He stated that they were then 
taken out of the room and everybody became sick.  He stated 
that he was treated for blistered feet.  

The veteran stated that he was next stationed at Camp House, 
Texas, where he started having convulsions and blackouts, for 
which he was hospitalized.  He stated that he was also having 
problems with his eyes, breathing and endurance at that time.  
He stated that he was given a gel for his eyes, which he used 
for the remainder of his time in service.  He alleged that, 
after service in 1947, he saw a doctor who performed an 
operation on his eye because his eye ducts were destroyed and 
that, not long after that, he returned for an eye examination 
that revealed a hole in his eye.  

On a January 1994 VA examination, the veteran's eyes, trachea 
and bronchi were examined.  On examination of the trachea and 
bronchi, he complained of increasing shortness of breath on 
exertion.  He reported that his breathing problem started in 
the 1940's when he was in the service, after exposure to 
mustard gas.  

He reported that the gas leaked when he and others were 
checking gas chambers.  He also reported that he smoked a few 
cigarettes a day (at least in the last year).  After a chest 
X-ray study and pulmonary function testing, the diagnosis was 
that of COPD.  

On examination of the eyes, the veteran reported that he had 
decreased visual acuity since mustard gas exposure in 1941.  
After examination, the diagnoses were those of right eye 
blindness caused by maculopathy and asteroid hyalosis.  The 
examiner also noted that mustard gas exposure possibly caused 
the maculopathy and asteroid hyalosis that led to right eye 
blindness.  

In May 1994, the Wake County Medical Center responded to the 
RO's request for treatment records dated in 1947, indicating 
that a search of its files failed to disclose treatment 
records and that its facility was not open in 1947.  

In September 1994, the RO notified the veteran that it had 
not received treatment reports from Wake County Medical 
Center in 1947, and requested that he obtain his treatment 
reports.  

The veteran, in a September 1994 statement, then indicated 
that his eye operation after service was actually performed 
at St. Mary's Hospital, which burned down in the 1950's, and 
that Wake Medical Center might have parts of the burned 
records from St. Mary's Hospital.  

In October 1994, the NPRC responded to the RO that it was 
unable to satisfy its request to furnish all service medical 
records, including Surgeon General's reports, and to verify 
the veteran's exposure to mustard gas.  

In a November 1994 decision, the RO denied service connection 
for COPD and for maculopathy and asteroid hyalosis of the 
right eye, both claimed as due to exposure to mustard gas.  

The medical records from the Boice-Willis Clinic indicate, in 
January 1995, that the veteran had a history of being exposed 
to mustard gas at Fort Benning, Georgia during World War II.  
In February 1995, he had shortness of breath.  

In April 1995 statements, the veteran indicated that he 
volunteered to participate in mustard gas testing in late 
1941 or early 1942, while assigned to Fort Benning.  He 
stated that he was sent to Busnell, Florida Army Depot for 
about a week on a special assignment for gas chamber testing 
only.  He stated that the gas caused his eyes to burn and 
itch.  He stated that, in 1942 or 1943, he was transferred to 
Texas, where he had a high fever and was hospitalized for 21 
days.  He stated that he had a tear duct operation after 
service, in 1945 or 1946.  

The medical records from the Boice-Willis Clinic indicate 
that, in August 1995, the veteran complained of having 
shortness of breath.  The impression included that of COPD.  
A subsequent chest X-ray study showed hyperinflation.  

In an August 1995 decision, the RO, after receiving 
additional reports from the service department, determined 
that the veteran's claims remained denied.  The additional 
reports consisted of daily sick reports and company morning 
reports, dated in 1941, showing that the veteran took sick on 
a few occasions and was returned to duty within a day or two.  
There was no indication as to the nature of the veteran's 
illnesses.  At the time that the additional reports were 
received, the NPRC also indicated that there were no service 
medical records or Surgeon General's reports on file.  

The medical records from Boice-Willis Clinic show that, in 
September 1995, the veteran's diagnosis was that of COPD.  In 
February 1996, the veteran complained of having cough and 
congestion.  It was noted that he was worried about the 
exposure that he had many years previously to mustard gas.  

The examiner stated that the "situation certainly [was] not 
clear," but that apparently when the veteran was in service 
in 1940 he tested mustard gas in chambers and that such 
exposure caused blindness in his right eye.  

It was noted that he had symptoms of COPD, and that he 
indicated that he had really never had any significant 
smoking history.  The impression included that of unknown 
significance of exposure to mustard gas.  

In a February 1996 statement, the veteran reiterated that he 
was exposed to mustard gas during 1942-43 and during field 
exercises in 1944.  He stated that he was treated for 
convulsions and black outs at the base hospital for 37 days 
while stationed in Texas in 1940-41.  

He also indicated that he had full-body exposure to mustard 
gas in 1941 and was also exposed to sulfur, white phosphorus 
and some kind of nerve gas in 1941 during training exercises.  

The medical records from Boice-Willis Clinic show that, in 
March 1996, the veteran was noted as having previous exposure 
to mustard gas, by history.   

In an April 1996 letter, the RO requested the veteran to 
furnish specific information concerning treatment for lung 
and eye conditions during service.  The RO also requested 
that he furnish other types of information to support his 
claims, such as letters written during service, photographs 
taken during service, and statements of comrades in service 
or other persons who had personal knowledge of his disability 
during service or at the earliest date following discharge.  

In an April 1996 statement, the veteran responded that, in 
1940, he went to Florida on special assignment regarding 
mustard gas testing in gas chambers (full-body exposure).  He 
also noted that he was stationed in Texas in 1942 when he 
became sick with a high fever and shortness of breath and was 
hospitalized.  

In July 1996, the VA Central Office was contacted and a 
search was made for the veteran's name on listings of Army 
(and Navy) participants in mustard gas testing.  The 
veteran's name did not appear on any of the lists.  

The medical records from Boice-Willis Clinic show that, in 
January and March 1997, the veteran continued to have trouble 
with coughing.  The diagnosis was that of COPD.  In April 
1997, chest X-ray studies showed hyperinflation of bibasilar 
pleural scarring.  

At a May 1997 RO hearing, the veteran testified that, in 
service, he underwent full-body exposure testing with mustard 
gas (in a building), while he was on a special assignment for 
at least two days at a site near Panama City, Florida.  He 
said that he was stationed at Fort Benning at the time.  He 
also indicated possible exposure to Lewisite while stationed 
in Texas.  

In a February 1998 decision, the RO denied the veteran's 
claim of service connection for respiratory disorders due to 
nicotine dependence acquired during active service.  He did 
not appeal.  

In an April 1998 statement, Michael Sunderman, M.D., of the 
Boice-Willis Clinic, indicated that the veteran showed 
evidence of likely tobacco-related COPD.  

In December 1999, the Board remanded the case to the RO for 
additional development, to include examinations to ascertain 
the current nature and likely etiology of the veteran's COPD 
and right eye condition.  

In September 2000, the RO requested information from the U.S. 
Army Chemical and Biological Defense Agency (CBDA), in order 
to verify the veteran's alleged exposure to mustard gas 
during service.  

The RO furnished more specific information regarding the 
veteran, as advised by the CBDA in an earlier letter of 
January 2000.  (A second request for information from CBDA 
was made in May 2001.)  

In a May 2001 letter, the RO informed the veteran about the 
Veterans Claims Assistance Act of 2000 (VCAA) and about its 
duties under the Act.  

In February 2002, the CBDA responded to the RO's request for 
verification of the veteran's exposure to mustard gas in 
service, stating that it had no information relating to the 
veteran.  

In March 2002, the RO requested that the veteran furnish a 
more descriptive statement regarding his alleged exposure to 
mustard gas (e.g., identification of the installation and 
names, dates, and places of relating events).  

In response, in July 2002, the veteran indicated that he had 
previously sent to the RO all the information he had.  In an 
August 2002 telephone call, the veteran indicated that he had 
no more information or evidence to add to his claims.  

On a November 2002 VA pulmonary examination, the veteran 
reported a history of shortness of breath and wheezing.  He 
indicated that he was placed on medication about 10 years 
previously.  He currently complained of having shortness of 
breath and coughing.  

Following physical examination, including diagnostic testing 
and chest X-ray studies, the diagnosis was that of COPD.  The 
examiner added that the veteran had had progressive dyspnea 
and chronic cough for many years.  

The examiner summarized the veteran's available medical 
records and opined that, based on the medical records and 
physical examination, the veteran's COPD was more likely than 
not due to cigarette smoking and at least as likely as not 
due to mustard gas exposure during service.  

The examiner commented that the veteran had a long history of 
smoking and noted that this was the usual etiology of 
emphysema and chronic bronchitis.  

Nevertheless, the examiner noted that exposure to mustard gas 
could cause changes in the airways that could lead to 
shortness of breath (but did not know if it could directly 
cause emphysema or bronchitis).  

The examiner concluded that the veteran's main reason for his 
COPD was cigarette smoking but that "apparently mustard 
[could] be a secondary factor."  

On a November 2002 VA eye examination, the veteran's reported 
history of exposure to mustard gas during service was noted.  
The examiner reviewed the available medical records.  

Following physical examination, including Goldmann visual 
field testing, the diagnosis was that of blindness, light 
perception only, in the right eye.  

The examiner also stated that the veteran had cataracts in 
both eyes, asteroid hyalosis in the right eye, and macular 
degeneration that was much worse in the right eye than in the 
left eye.  

Based on medical records and physical examination, the 
examiner opined that the veteran's right eye cataracts, 
asteroid hyalosis and macular degeneration were less likely 
than not related to his exposure to mustard gas or other 
disease or injury incurred in or aggravated by service.  He 
stated that he was unaware of any evidence that exposure to 
mustard gas could cause a macular degeneration, asteroid 
hyalosis and nuclear sclerotic cataracts like the veteran's.  

The examiner noted that, since he did not have any medical 
records documenting poor vision shortly after the exposure to 
the mustard gas, he was unable to make any correlation 
between exposure and the veteran's development of macular 
degeneration.  

The examiner added that there did appear to be some 
correlation between the exposure to mustard gas and the 
development of anterior segment disorders such as keratitis, 
conjunctivitis, and ocular surface disorders, but that there 
was no evidence of pathology to these surfaces in the 
veteran.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in November 1994 and August 1995), Statement 
of the Case (in January 1996), and Supplemental Statements of 
the Case (in October 1996, May 1997, June 1999, and January 
2003), the RO has notified the veteran of the evidence needed 
to substantiate his claim.  

Further, in a May 2001 letter, the Board also notified the 
veteran of what evidence he was responsible for obtaining and 
what evidence the VA would procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has made reasonable efforts to assist the veteran in 
obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
NPRC and private medical providers).  

The RO has also sought and obtained examinations, to include 
those conducted in January 1994 and November 2002, regarding 
the issues at hand.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing before a hearing 
officer at the RO in May 1997.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316 
(2002).  

Service connection may not be established for any of the 
aforementioned conditions if the claimed condition is due to 
the veteran's own willful misconduct or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316 (2002).   

Therefore, for a veteran exposed to mustard gas with a 
condition listed in 38 C.F.R. § 3.316, the veteran must prove 
in-service exposure and a diagnosis of a current disability, 
but the veteran is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  That is, a nexus is presumed if 
the other conditions are met.  38 C.F.R. § 3.316; see 
Pearlman v. West, 11 Vet. App. 443 (1998).  

Nevertheless, if the criteria for presumptive service 
connection under the provisions of 38 C.F.R. § 3.316 are not 
met, a veteran is not precluded from establishing service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to prevail on a direct basis, the veteran would have 
to provide competent medical evidence which relates his 
current disorder to mustard gas exposure during his period of 
active service.  

Therefore, the determinative issues presented by the present 
claims are (1) whether the veteran had full-body exposure to 
mustard gas during service; (2) whether he has any of the 
current disorders subject to the presumption, and if not; (3) 
whether he has any non-presumptive disability related by 
medical evidence to exposure to mustard gas during service.  

As noted hereinabove, the veteran maintains that he has COPD 
and maculopathy and asteroid hyalosis of the right eye, which 
are the result of mustard gas exposure during active service.  

The medical evidence clearly shows that he has a current 
diagnosis of COPD, which is subject to the presumptive 
regulation of 38 C.F.R. § 3.316, and current diagnoses of 
right eye maculopathy and asteroid hyalosis, which are not 
among the listed conditions of 38 C.F.R. § 3.316 for 
presumptive consideration.  Thus, to establish service 
connection for COPD the veteran must show full-body exposure 
to mustard gas during service.  

To establish service connection for right eye maculopathy and 
asteroid hyalosis, which are non-presumptive conditions under 
38 C.F.R. § 3.316, he must show by competent medical evidence 
that the right eye disability is directly related to exposure 
to mustard gas during service.  

Next, the Board must determine whether the veteran had full-
body exposure to mustard gas during service.  The veteran 
maintains that he was exposed to mustard gas during service.  
He has provided information as to the dates, places, and 
methods of exposure, and on many occasions his information is 
inconsistent.  

For example, he has alleged exposure to mustard gas in 1940, 
1941, 1942, early 1943 and 1944.  He has alleged exposure to 
mustard gas during gas chamber testing and during field 
exercises.  He has alleged mustard gas exposure at Fort 
Benning and at a site in Florida (once referred to as Busnell 
Army Depot and another time as near Panama City) when he was 
detailed on a special assignment (for gas chamber testing and 
field exercises).  

The veteran states that he was treated for eye problems soon 
thereafter and also developed breathing problems, and that, 
while stationed at a base in Texas, he was hospitalized for 
weeks for convulsions, blackouts, high fever, and shortness 
of breath.  His assertions, in the form of statements, 
letters, and testimony, include claims of full-body exposure 
to mustard gas leading to the development of COPD and 
maculopathy and asteroid hyalosis of the right eye.  

The Board understands that the nature of some chemical 
warfare testing during World War II was secret, so that 
development of evidence regarding exposure during testing 
might often be difficult.  However, VA's Adjudication 
Procedure Manual, M21-1, Part 3, Chapter 5, Subchapter II, 
Section 5.18 provides information concerning the development 
of claims involving allegations of exposure to mustard gas 
(and Lewisite) during active service.  

Section 5.18 f provides instructions on the development of 
evidence of exposure to chemical weapons agents for Army 
veterans, stating that for testing of Army personnel, 
development should be conducted with the Army Branch at the 
National Personnel Records Center (NPRC) in St. Louis and the 
Army Chemical and Biological Defense Agency (CBDA).  M21-1, 
Part 3, Chapter 5, Subchapter II, Section 5.18 e (April 30, 
1999 Change 74).  

The Manual also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point at the VA Central Office 
Rating Procedures Staff where the RO can search to ascertain 
if the veteran's name appears on any of the lists.  M21-1, 
Part 3, Chapter 5, Subchapter II, Section 5.18 c (April 30, 
1999 Change 74).  

VA has checked all of these available sources in an attempt 
to verify the veteran's allegations of exposure to mustard 
gas during military service.  The RO has complied with the 
development procedures.  The RO has attempted to obtain the 
veteran's service medical records, including Surgeon 
General's reports, to no avail.  The available company 
morning reports and daily sick reports do not indicate that 
the veteran was subject to any type of exposure to mustard, 
Lewisite, duracite, or chlorine gas during active service, or 
that he was treated for problems related thereto.  

It is noted that, unfortunately, the veteran's service 
medical records are unavailable, presumably having been 
destroyed in a fire at the NPRC in 1973.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  

The RO contacted the NPRC and CBDA, and both were unable to 
locate any pertinent documents regarding mustard gas exposure 
of the veteran.  Furthermore, the veteran's name does not 
appear on any VA lists of service department personnel who 
were subjected to chemical weapons testing.  

It is noted that, for purposes of submitting a claim relating 
to exposure to toxic gases under 38 C.F.R. § 3.316, the Court 
has held that lay evidence of in-service exposure must 
initially be assumed as true.  

However, the Court also held that whether the veteran meets 
the requirements of this regulation, including whether the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts.  

The Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the file.  
See Pearlman, supra.  The Board notes that the veteran is 
competent to testify as to the occurrence of an injury, such 
as exposure to gas.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Court has also held that, in reviewing a veteran's claim 
for VA benefits, the Board must analyze the credibility and 
probative value of lay evidence and provide a statement of 
reasons for accepting or rejecting the evidence.  Cartright 
v. Derwinski, 2 Vet. App. 24 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The veteran's statements and testimony, while probative (see 
Pearlman, supra), are not sufficient in this instance for the 
Board to find that he was exposed during service to mustard 
gas, such that it contributed to or otherwise caused his COPD 
and maculopathy and asteroid hyalosis of the right eye.  

The veteran in this regard alleges no special extenuating 
circumstances requiring confidentiality related to the 
mustard gas testing/training which would account for the lack 
of documentation or report of such testing/training in this 
instance.  Moreover, he has presented conflicting statements 
at times as to the dates, places, and methods of his claimed 
exposure(s).  

Moreover, a review of the entire record reveals no objective 
evidence corroborating the veteran's claims of exposure to 
mustard gas.  A thorough search for records of gas exposure 
was conducted with the RO requesting records from NPRC, CBDA, 
and VA Central Office.  

The information obtained from the extensive search does not 
show that the veteran was exposed to mustard gas, as he 
claimed.  Further, the morning reports and daily sick reports 
do not show, in the absence of available service medical 
records, any complaints, diagnosis, or treatment for mustard 
gas exposure or any related ailment.  

Thus, the Board finds the probative weight of the veteran's 
statements concerning exposure to mustard gas, which are at 
times inconsistent, outweighed by the complete lack of 
documentation of record in regard to his contentions.  

The Board further finds that the greater weight of evidence 
is against exposure to mustard gas in service, and that 
therefore the veteran did not receive full-body exposure to a 
vesicant agent, including nitrogen, sulfur mustard or 
Lewisite, while in service.  

In light of the foregoing finding that the veteran was not 
exposed to mustard gas during active service, the Board 
concludes that the preponderance of the evidence is against 
the claims of service connection for COPD and maculopathy and 
asteroid hyalosis of the right eye as a result of exposure to 
mustard gas in service, on either a presumptive basis under 
38 C.F.R. § 3.316 or a direct basis (see Combee, supra).  

It is further noted that, under 38 C.F.R. § 3.316, service 
connection will not be established if there is affirmative 
evidence that a non-service-related supervening condition or 
event is the cause of the claimed condition.  In this case, 
the medical evidence shows that the veteran acknowledged 
having been a cigarette smoker.  

The medical records, such as the November 2002 VA examination 
report and the April 1998 statement of Dr. Sunderman, show 
that the veteran's COPD was more likely than not due to 
cigarette smoking.  

As a result, the preponderance of the evidence is against the 
claim for service connection for COPD, on a presumptive basis 
under 38 C.F.R. § 3.316.  

In sum, a careful and comprehensive review of the file has 
been undertaken.  Such review shows no evidence that the 
veteran was treated for or had a diagnosis of either COPD or 
maculopathy and asteroid hyalosis of the right eye during 
service.  

The record also shows that he was initially diagnosed with 
and treated for COPD and the right eye disorders many years 
after his military discharge (there is only medical evidence 
of such dating from the 1990s).  

There are records in support of the veteran's claims, which 
appear to relate the veteran's current conditions to mustard 
gas exposure in service.  A January 1994 VA eye examiner 
remarked that mustard gas exposure "possibly" caused the 
veteran's maculopathy and asteroid hyalosis, leading to right 
eye blindness.  

The medical records from the Boice-Willis Clinic, dated at 
various times in the 1990s, indicate that the veteran had a 
history of exposure to mustard gas during service (this 
history was provided by the veteran).  A November 2002 VA 
examiner opined that the veteran's COPD was at least as 
likely as not due to mustard gas exposure during service (and 
that mustard gas could "apparently" be a secondary factor 
in causing his COPD).  

While this evidence reflects the veteran's current medical 
conditions and indicates a probability, or at least a 
possibility, that the onset of his COPD and maculopathy and 
asteroid hyalosis of the right eye was during his period of 
service, the opinions appear to be based entirely on the 
veteran's claim of having been exposed to mustard gas in 
service.  

The Board is not bound to accept a medical opinion many years 
after service when an examiner relies on history provided by 
the veteran.  Black v. Brown, 5 Vet. App. 177 (1993).  
Moreover, an opinion based on an inaccurate factual premise 
has no probative value.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  

As has been found hereinabove, the veteran was not exposed to 
mustard gas during service.  Therefore, these opinions fail 
to establish an etiological nexus between the veteran's 
claimed in-service mustard gas exposure and his current COPD 
and right eye disorders.  

Thus, on this record, the Board cannot find that the veteran 
has COPD and maculopathy and asteroid hyalosis of the right 
eye that were incurred in or aggravated by his period of 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Moreover, as noted hereinabove, 38 C.F.R. § 3.316 provides 
that service connection for COPD (no provisions are 
specifically made for maculopathy and asteroid hyalosis of 
the right eye under the regulation) may be established on a 
presumptive basis if the veteran had full-body exposure to 
nitrogen, or sulfur mustard or Lewisite, and subsequently 
develops the condition.  There is no objective evidence that 
the veteran was exposed to mustard gas in service, and the 
preponderance of the medical evidence indicates smoking as 
the most likely cause for his COPD.  

Notwithstanding the medical and other records in the claims 
file, the veteran has furnished statements and provided 
testimony at a hearing, wherein he claims that his COPD and 
maculopathy and asteroid hyalosis of the right eye are 
attributable to mustard gas exposure during service.  

However, without even addressing the issue of whether he was 
in fact exposed to mustard gas, the veteran, being a layman, 
has no expertise to give an opinion as to such questions of 
medical diagnosis or causation.  Espiritu, supra.  

In view of the foregoing, the Board concludes that the weight 
of the evidence demonstrates that the veteran's current 
disabilities of COPD and maculopathy and asteroid hyalosis of 
the right eye were manifested many years after his separation 
from service and were not the result of claimed mustard gas 
exposure during his period of service.  In short, his 
disabilities were not incurred in or aggravated by service, 
nor are his disabilities presumed to have been incurred in 
service.  

As the preponderance of the evidence is against the claims 
for service connection for COPD and maculopathy and asteroid 
hyalosis of the right eye, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As discussed, the Board is well aware of the recent changes 
in law with regard to VA's duty to assist veterans, including 
scheduling medical examinations, obtaining medical opinions, 
and the necessity of securing such pertinent military and 
non-military records as may substantiate a veteran's claim.  

In this case, as noted, the veteran has not provided evidence 
that his COPD and maculopathy and asteroid hyalosis of the 
right eye are associated with exposure to mustard gas, and it 
is clear that he has been well aware of the need for such 
evidence to support his claims.  

Moreover, the RO has sought through a variety of sources, but 
to no avail, verification of the veteran's claimed exposure 
to mustard gas during active service. Thus, the statutory 
requirements in the VCAA have been fully satisfied by the 
notice provided and the development action undertaken by the 
RO.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims based on exposure to mustard gas.  Such evidence would 
need to show, through competent medical evidence, a current 
disability and that such disability resulted from a disease 
or injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  





ORDER

Service connection for COPD, as due to exposure to mustard 
gas, is denied.  

Service connection for maculopathy and asteroid hyalosis of 
the right eye, as due to exposure to mustard gas, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

